Citation Nr: 1729509	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-18 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea claimed as due to the service-connected acquired psychiatric disability. 

2.  Entitlement to a higher initial disability rating for the service-connected acquired psychiatric disability, in excess of 50 percent from June 26, 1986 to April 2, 2012, and in excess of 70 percent from April 2, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel   


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1982 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the RO in Cleveland, Ohio, which granted service connection for an acquired psychiatric disability, and assigned a 30 percent rating, effective July 26, 2006.  A September 2009 rating decision denied service connection for sleep apnea, and a March 2010 rating decision granted a 
50 percent rating for the acquired psychiatric disability, effective July 26, 2006.  Subsequently, the Agency of Original Jurisdiction (AOJ) granted a 70 percent rating for the acquired psychiatric disability, effective April 2, 2012. 

This case was previously before the Board in December 2014, where the Board granted an earlier effective date of June 26, 1986 for the award of service connection for the acquired psychiatric disability.  Subsequently, a May 2015 rating decision granted a 50 percent initial rating for the acquired psychiatric disability, effective June 26, 1986.  Accordingly, the issue on appeal has been characterized as entitlement to a higher initial disability rating for service-connected acquired psychiatric disability, in excess of 50 percent from June 26, 1986 to April 2, 2012, and in excess of 70 percent from April 2, 2012, to comport with the grant of the earlier effective date the award of service connection for the acquired psychiatric disability provided in the December 2014 Board decision, creating the "staged" initial rating on appeal.  

As discussed above, the case was previously before the Board in December 2014, where the Board, in pertinent part, remanded the issues on appeal for additional development, to including providing a new VA examination.  An April 2015 VA examination report has been associated with the record.  As such, an additional remand to comply with the December 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran's sleep apnea is not causally related to or worsened by service-connected acquired psychiatric disability.  

2.  For the entire initial rating period on appeal from June 26, 1986 to April 2, 2012, the service-connected acquired psychiatric disability more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, panic attacks more than once a week, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships. 

3.  For the entire initial rating period on appeal from June 26, 1986 to April 2, 2012, the service-connected acquired psychiatric disability did not more nearly approximate occupational and social impairment with deficiencies in most areas.  

4.  For the entire initial rating period on appeal from April 2, 2012, the service-connected acquired psychiatric disability has not more nearly approximated total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea as secondary to the service-connected acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  For the initial rating period on appeal from June 26, 1986 to April 2, 2012, the criteria for a disability rating in excess of 50 percent for the service-connected acquired psychiatric disability have not been met or more nearly approximated.  
38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9201 (2016).

3.  For the initial rating period on appeal from April 2, 2012, the criteria for a disability rating in excess of 70 percent for the service-connected acquired psychiatric disability have not been met or more nearly approximated.  
38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 
38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

As to service connection for sleep apnea, in February 2009, VA issued a VCAA notice that informed the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The February 2009 VCAA notice was issued to the Veteran prior to the March 2009 rating decision; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.  

Regarding the duty to assist in this case, the Veteran received VA examinations in April 1987, May 2009, April 2012, April 2015, and June 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to occupational and social impairment.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Sleep Apnea 
as Secondary to the Service-Connected Psychiatric Disability 

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Pertinent in this case, service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  38 C.F.R. § 3.310(c).  

The Veteran has specifically advanced that service connection is warranted for sleep apnea as secondary to the service-connected acquired psychiatric disability.  Specifically, a September 2009 statement reflects that the Veteran wrote that sleep apnea was due to weight gain caused by medication used to treat the acquired psychiatric disability.  The April 2015 VA examination report reflects that the Veteran reported that medication used to treat the acquired psychiatric disability, to include Seroquel, caused an increased appetite, which led to weight gain.  The Veteran also denied any in-service event, injury, or disease related to sleep apnea.  See April 2015 VA examination report.  As such, the only question in this case is whether the sleep apnea was caused or aggravated by the service-connected acquired psychiatric disability.  38 C.F.R. § 3.310(a).

The April 2015 VA examination report reflects that the VA examiner opined that the currently diagnosed sleep apnea was not caused or aggravated by the service-connected acquired psychiatric disability.  The April 2015 VA examiner reasoned that the sleep apnea was due to obesity, gender, advanced age, genetic redisposition, craniofacial or upper airway soft tissue abnormalities, enlarged neck circumference, enlarged tonsils or adenoids, smoking, nasal congestion, and family history.  The April 2015 VA examiner also indicated that, while medications used to treat the acquired psychiatric disability can contribute to weight gain, in this case, sleep apnea was overwhelmingly due to various contributing factors, including gender, advanced age, genetic predisposition, craniofacial or upper airway soft tissue abnormalities, enlarged neck circumference, enlarged tonsils or adenoids, smoking, nasal congestion, and family history.  The April 2015 VA examiner also assessed that the sleep disorder was aggravated by the Veteran's non-service-connected-polysubstance dependence.  The Board finds this opinion to be highly probative with respect to service connection for sleep apnea, as it is based on objective findings as shown by the record, a thorough review of the evidence of record, both lay and medical, and the April 2015 VA reasoned that the sleep disorder was due to overwhelmingly due to various contributing factors, including advanced age and the Veteran's history of smoking, and that the sleep apnea was aggravated by the non-service-connected polysubstance abuse, which is consistent with the facts as found by the Board.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Although the Veteran has asserted that sleep apnea was caused or aggravated by service-connected acquired psychiatric disability, he is a lay person and, under the specific facts of this case, does not have the requisite medical training or credentials to be able to render an opinion regarding the cause of sleep apnea.  The etiology of sleep apnea is a complex medical etiological question dealing with the origin and progression of the respiratory system; sleep apnea is a disorder diagnosed primarily on symptoms, clinical findings and physiological testing; and would require knowledge of a complex interaction or relationship between the different body systems -- physical disorder of sleep apnea with the psychological impairments of an acquired psychiatric disability.  See Waters v. Shinseki, 601 F.3d 1274, 
1277-1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  Thus, while the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to opine on whether there is a link between sleep apnea and the service-connected acquired psychiatric disability (causation or aggravation) because such opinions require specific medical knowledge and training.  

For these reasons, the Board concludes that service connection is not warranted on a secondary basis.  38 C.F.R. § 3.310.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102 .

Higher Initial Rating for Acquired Psychiatric Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The schedular criteria for psychoneurotic disorders that were in effect at the beginning of the rating period at issue in this appeal were amended effective February 3, 1988.  See 53 Fed. Reg. 23 (Jan. 4, 1988).  The criteria for rating mental disorders were again amended effective November 7, 1996; the November 1996 formula remains in effect.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) (amending the sections of the VA schedule for rating mental disorders); see also 38 C.F.R. § 4.130 (general rating formula for mental disorders).  

As of June 26, 1986 (i.e., prior to the February 3, 1988 regulatory change) the disability ratings for the acquired psychiatric disability, in pertinent part, were as follows: a 50 percent rating was assigned when the ability to establish or maintain effective or favorable relationships with people was substantially impaired by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in severe industrial impairment.  A 70 percent rating required that the disability be productive of a seriously impaired ability to establish or maintain effective or favorable relationships with people and that the psychoneurotic symptoms were of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  In addition, the psychiatric disability was manifested by a demonstrable inability to obtain or retain employment.

Effective February 3, 1988, a 50 percent rating required considerable impairment in the ability to establish or maintain effective or favorable relationships with people, and psychoneurotic symptoms that result in such reduction in reliability, flexibility, and efficiency levels as to produce considerable industrial impairment.  A 
70 percent rating required severe impairment in the ability to establish and maintain effective or favorable relationships with people; the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent rating required virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, or demonstrable inability to obtain or retain employment. Further, the Court held that these criteria provide three independent bases for granting a 100 percent disability evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the rating criteria that became effective November 7, 1996, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

In addition, the old Diagnostic Codes 9201-9205 were collapsed into the new Diagnostic Code 9201, which contemplates all primary types of schizophrenia including paranoid schizophrenia.  Accordingly, during the appeal period, the Diagnostic Code associated with the Veteran's disability was changed from 9203 to 9201; however, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders, which is applicable to all mental health diagnostic codes.

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2014) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
co-workers)."  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016). 

The Veteran contends generally that the service-connected acquired psychiatric disability has been manifested by more severe symptoms and impairment than contemplated by the 50 percent initial disability rating assigned from June 26, 1986 to April 2, 2012, and the 70 percent disability rating assigned from April 2, 2012.  See June 2017 Appellant's Brief.  

After a review of the lay and medical evidence, the Board finds that, for the entire initial rating period on appeal from June 26, 1986 to April 2, 2012, the weight of the competent and probative lay and medical evidence demonstrates that a higher initial disability rating in excess of 50 percent for service-connected acquired psychiatric is not warranted.  For the period from June 26, 1986 to April 2, 2012, the acquired psychiatric disability more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, panic attacks more than once a week, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

Specifically, a review of the relevant lay and medical evidence, including the Veteran's lay statements, VA treatment records, and the April 1987, May 2009, April 2012 VA examination reports, does not reveal that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  The April 1987 VA examination report reflects that the Veteran reported being married, having three children, and that he had recently reenrolled in school to learn about private security.  Numerous VA treatment records also reflect work as a dishwasher, and the May 2009 VA treatment record reflects that the Veteran reported working in a call center for "socialization" purposes.  The weight of the evidence also does not show symptoms or impairment such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, hallucinations, suicidal or homicidal ideation, or spatial disorientation.  In addition, various VA examiners have attributed impaired judgement to a non-service-connected polysubstance abuse disorder.  See July 2011 VA treatment record (reflecting the Veteran reported continuous use of cocaine until running out of money, and spending $550 on two "eight balls").  

The Board also finds that GAF scores are also compatible with a 50 percent disability rating for the service-connected acquired psychiatric disability.  As noted above, a GAF score of 61-70 indicates mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, while a score of 51 to 60 indicates moderate difficulty in social, occupational, or school functioning, but generally functioning well and having meaningful interpersonal relationships, and a score of 41-50 indicates serious symptoms or difficulty in social, occupational, or school functioning.  In this case, GAF scores ranging from 42 to 70 have been assigned by various VA examiners.  The GAF scores of 50, 53, and 54 to 70 assigned by various VA examiners from April 1987 to April 2012 demonstrate moderate symptoms and findings consistent with a 50 percent rating.  

Although GAF scores of 42, 47, and 48 are indicative of serious symptoms, they alone is not dispositive of the issue on appeal and must be considered in conjunction with the record as a whole, which include various GAF scores of 50, 53, and 54 to 70.  The same January 2003 VA treatment record that assigned a GAF of 42 included findings of no discernable suicidal or homicidal ideation.  A February 2003 VA treatment record from one month later resulted in a GAF of 50 and findings consistent with a 50 percent rating, placing the lower GAF of 42 in context.  See 38 C.F.R. § 4.1 (2016) (it is essential in the examination and rating the disability that each disability is to be viewed in relation to its history); 38 C.F.R. 
§ 4.2 (rating specialist is charged with interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture).

While the evidence demonstrates suspiciousness, the evidence of record during the period on appeal does not indicate that the acquired psychiatric disability manifested as impaired impulse control, obsessional rituals that interfere with routine activities, spatial disorientation, or near constant panic attacks (one factor for a 70 percent disability rating under Diagnostic Code 9201).  For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 50 for service-connected acquired psychiatric disability for the initial rating period on appeal from June 26, 1986 to April 2, 2012.  

The Board also finds that, for the initial rating period on appeal from April 2, 2012, the level of occupational and social impairment due to acquired psychiatric disability symptoms have not met or more nearly approximated the criteria for a higher 100 percent disability rating.  See 38 C.F.R. § 4.130.  For the rating period on appeal from April 2, 2012, the record does not indicate total occupational and social impairment, including no symptoms suggestive of total occupational and social impairment, including gross impairment in thought processes or communication, persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9201.  

Specifically, a review of the relevant lay and medical evidence, including the April 2012 and June 2015 VA examination reports and the Veteran's lay statements, does not reveal that the Veteran has experienced total occupational and social impairment.  Specifically, the April 2012 and June 2015 VA examination reports reflect that the Veteran reported working and that he enjoyed his job.  Further, the June 2015 VA examination report reflects participation in both a walking group and group therapy; therefore, the evidence of record does not demonstrate total occupational impairment.  For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 70 for service-connected acquired psychiatric disability for the initial rating period on appeal from April 2, 2012.  Because the preponderance of the evidence is against a higher initial rating, the benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has also considered a disability rating in excess of 50 percent, from June 26, 1986 to April 2, 2012, and a rating in excess of 70 percent, from April 2, 2012, under the rating criteria in effect prior to November 7, 1996.  As to the rating period on appeal from June 26, 1986 to April 2, 2012, under the former rating criteria a 70 percent rating was assigned for severe impairment in the ability to establish and maintain effective or favorable relationships with people and symptoms of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  As discussed above, the April 1987 VA examination report reflects that the Veteran reported being married, having three children, and that he had recently reenrolled in school.  Numerous VA treatment records also reflect work as a dishwasher, and the May 2009 VA treatment record reflects that the Veteran reported working in a call center for "socialization" purposes, demonstrating that the Veteran had significant relationships while retaining employment.  Accordingly, from June 2, 1986 to April 2, 2012, the acquired psychiatric disability does not more nearly approximate symptoms that would entitle him to a 70 percent rating under the former criteria in effect prior to November 7, 1996. 

As to rating in excess of 70 percent for the initial rating period from April 2, 2012, under the former criteria a 100 percent rating was assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities; or when the veteran is demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132.  As discussed above, for the period from April 2, 2012, the Veteran was not totally isolated.  The Veteran participated in group therapy, a walking group, and reported enjoying working.  In addition, there is no evidence gross repudiation of reality.  Accordingly, from April 2, 2012, the acquired psychiatric disability does not more nearly approximate symptoms that would entitle him to a 100 percent rating under the former rating criteria in effect prior to November 7, 1996. 
Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the acquired psychiatric disorder for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  A comparison between the level of severity and symptomatology and degree of social and occupational impairment of the acquired psychiatric disorder with the schedular rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9201 reflects that the diagnostic criteria reasonably describe the Veteran's disability level (social and occupational impairment) and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for an acquired psychiatric disorder that manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment due to symptoms that are like or similar to the diagnostic criteria for a 50 percent rating from June 26, 1986 to April 2, 2012, and a 70 percent rating for the rating period from April 2, 2012.  For the period from June 26, 1986 to April 2, 2012, the acquired psychiatric disability was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, panic attacks more than once a week, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships, and GAF scores of 42, 47, 50, 53, and 54 to 70.  For the period from April 2, 2012, the acquired psychiatric disability was productive of no more than occupational and social impairment with deficiencies in most areas. 

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment or overall severity of symptoms.  For these reasons, the Veteran's service-connected acquired psychiatric disorder has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not merited.

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no combined effect possible because there is only one service-connected disability (the acquired psychiatric disability).

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, a February 2017 
rating decision granted a TDIU effective April 2, 2012.  Should the Veteran disagree with the effective date, he should file a notice of disagreement within one year of the February 2017 rating decision. 


ORDER

Service connection for sleep apnea as secondary to the service-connected acquired psychiatric disability is denied.   

A higher initial rating for the acquired psychiatric disability, in excess of 50 percent for the rating period from June 26, 1986 to April 2, 2012, and in excess of 70 percent from April 2, 2012, is denied.





____________________________________________
J. Parker  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


